The plaintiff's claim is founded not on the express contract by which Mr. Perry agreed to pay her four dollars a week for taking charge of his household affairs, but on an implied promise to pay her for other services in doing his housework and nursing him in sickness. The defendant contended that she had been paid in full for all her services, and relied principally upon certain receipts signed by her. Upon this issue the jury returned a verdict for the plaintiff; that is, they found that her receipts, though generally expressed to be "in full to date," were intended to be evidence of payments for her services as the intestate's housekeeper only, and that she was entitled to recover upon the implied contract. Having obtained a verdict establishing the contract, she cannot complain that she was not allowed to introduce other unnecessary evidence to prove it. If evidence of the amount of Mr. Perry's estate was competent on this question, its exclusion was harmless; nor can it be claimed that it had any legitimate bearing on the question of the value of her services.
It is not apparent how the statement of the defendant's counsel, in argument, prejudiced her case. If the unsigned receipt had been admitted in evidence, and had been in the plaintiff's handwriting, its only effect would have been that of an admission that she had received pay for all her services; and this was the only effect of the counsel's statement in regard to it. But the jury found that the unsigned receipt, as well as those which were signed and expressed to be "in full," did not amount to such an admission. The remarks of counsel did not produce the result intended; and the plaintiff's case was not prejudiced thereby.
Judgment on the verdict.
SMITH, J., did not sit: the others concurred.